2 F.3d 1149
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dana S. GRAHAM, Petitioner-Appellant,v.AUGUSTA CORRECTIONAL CENTER, (Warden);  Attorney General ofthe Commonwealth of Virginia,Respondents-Appellees.
No. 92-7096.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  August 16, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CV-91-752)
Dana S. Graham, Appellant Pro Se.
Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Dana S. Graham seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 (1988).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.*  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Graham v. Augusta Correctional Center, No. CV-91-752 (E.D. Va.  Oct. 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. Sec. 636(c)